In a proceeding for a judicial settlement of an account of proceedings and for a construction of paragraph “ Nineteenth ” of testator’s will, the executor and seven surviving residuary legatees appeal from so much of a decree of the Surrogate’s Court, Queens County, dated December 20, 1961, as adjudged said paragraph to mean that the share of the residuary estate left to a deceased residuary legatee, Charles A. K. Ensenbach, “ be distributed as in intestacy to Heinrich Dammann, the distributee entitled to inherit the same”. Decree, insofar as appealed from, affirmed, without costs. No opinion. Beldock, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.